Exhibit 10.1

EXECUTION VERSION

SECOND AMENDMENT

SECOND AMENDMENT dated as of March 22, 2019 (this “Amendment”), to the Credit
Agreement dated as of March 29, 2018 (as amended, supplemented or otherwise
modified from time to time prior to the date hereof, the “Existing Credit
Agreement” and, as amended by this Amendment, the “Credit Agreement”), among
FORTUNE BRANDS HOME & SECURITY, INC., a Delaware corporation (the “Borrower”),
the Lenders party hereto (the “Lenders”), and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

A. Pursuant to the Existing Credit Agreement, the Lenders have extended credit
to the Borrower.

B. The Borrower, the Lenders and the Administrative Agent wish to amend the
Existing Credit Agreement on the terms and conditions set forth below.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Terms Generally. The rules of construction set forth in Section 1.03
of the Credit Agreement shall apply mutatis mutandis to this Amendment.
Capitalized terms used herein but not defined herein have the meanings assigned
to them in the Credit Agreement (after giving effect to this Amendment (unless
otherwise specified herein)).

SECTION 2. Amendments to the Existing Credit Agreement. The Existing Credit
Agreement is hereby amended as follows:

(a) Section 1.01 of the Existing Credit Agreement is hereby amended by amending
the definition of “Maturity Date” in its entirety as follows:

“Maturity Date” means March 23, 2020.

(b) Section 1.01 of the Existing Credit Agreement is hereby amended by amending
the definition of “Term Loans” in its entirety as follows:

“Term Loans” means the term loans made on the Closing Date.

(c) Section 1.01 of the Existing Credit Agreement is hereby amended by deleting
the definitions of “First Amendment”, “First Amendment Effective Date” and
“Incremental Loan” in their entirety.

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower represents and warrants to the Lenders
that, as of the Second Amendment Effective Date (as defined below):



--------------------------------------------------------------------------------

(a) This Amendment has been duly executed and delivered by the Borrower. Each of
this Amendment and the Credit Agreement constitutes a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

(b) The representations and warranties of the Borrower set forth in the Credit
Documents are true and correct in all material respects (but in all respects if
such representation and warranty is qualified by “material” or “Material Adverse
Effect”) on and as of the date hereof except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date; provided, however, that for purposes of the
foregoing the reference in the definition of “Disclosed Matters” to the “Closing
Date” shall be deemed a reference to the “Second Amendment Effective Date”.

(c) No Default has occurred and is continuing.

SECTION 4. Effectiveness. This Amendment shall become effective as of the date
(the “Second Amendment Effective Date”) on which each of the following
conditions precedent shall have been satisfied:

(a) Amendment Execution. The Administrative Agent shall have received
counterparts of this Amendment that, when taken together, bear the signatures of
(A) the Borrower, (B) the Lenders and (C) the Administrative Agent.

(b) Exiting Lender. The Administrative Agent shall have received (i) an exiting
lender consent in the form attached hereto as Exhibit A executed by Barclays
Bank PLC (the “Exiting Lender Consent”), (ii) repayment in full of the
outstanding principal amount of the Term Loan (as defined in the Existing Credit
Agreement) held by Barclays Bank PLC and all other amounts owing to Barclays
Bank PLC or accrued for its account under the Existing Credit Agreement (which
shall be in the amount specified in the Exiting Lender Consent) and
(iii) payment in full of all accrued interest owed to the Lenders on the Term
Loans as of the Second Amendment Effective Date.

(c) Expenses. The Administrative Agent shall have received reimbursement or
payment of all reasonable and documented out-of-pocket expenses (including
reasonable fees, charges and disbursements of a single counsel), to the extent
invoiced reasonably prior to the Second Amendment Effective Date, required to be
reimbursed or paid by any Credit Party under the Credit Agreement or any other
Credit Document.

SECTION 5. Consent. Notwithstanding any other provision in the Credit Agreement
to the contrary, each of the Lenders party hereto hereby consents to the
prepayment in full of all amounts described in Section 4(b)(ii) above to
Barclays Bank PLC.

 

2



--------------------------------------------------------------------------------

SECTION 6. Effect of Amendment. (a) Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Credit Agreement or any other Credit Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document, all of which are ratified and affirmed
in all respects and shall continue in full force and effect. Nothing herein
shall be deemed to entitle any Credit Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Credit Document in similar or different circumstances.

(b) On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Amendment”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Credit
Document, shall be deemed to be a reference to the Credit Agreement as amended
hereby. This Amendment shall constitute a “Credit Document” for all purposes of
the Credit Agreement and the other Credit Documents.

SECTION 7. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment and the other Credit Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or other electronic imaging
(including in .pdf format) means shall be effective as delivery of a manually
executed counterpart of this Amendment.

SECTION 8. Governing Law, Etc. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. Paragraphs (b) through
(d) of Section 9.09 and Section 9.10 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

SECTION 9. Headings. Section headings herein and in the other Credit Documents
are included for convenience of reference only and shall not affect the
interpretation of this Amendment or any other Credit Document.

[The remainder of this page is intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FORTUNE BRANDS HOME & SECURITY,

INC., as Borrower

By  

/s/ Matthew C. Lenz

Name:   Matthew C. Lenz Title:   Vice President and Treasurer

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually

as a Lender and as Administrative Agent

By  

/s/ James Shender

Name:   James Shender Title:   Vice President

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By  

/s/ Jason Yakabu

Name:   Jason Yakabu Title:   Vice President

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

Exhibit A

Form of Exiting Lender Consent

March 22, 2019

 

1.

Reference is made to that certain Credit Agreement dated as of March 29, 2018
(as amended, supplemented or otherwise modified from time to time prior to the
date hereof, the “Existing Agreement”), among FORTUNE BRANDS HOME & SECURITY,
INC., a Delaware corporation (the “Borrower”), the Lenders party thereto, and
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Terms used but not otherwise defined herein have the
meaning set forth in the Existing Agreement.

 

2.

Barclays Bank PLC (the “Exiting Lender”) is a “Lender” under the Existing
Agreement.

 

3.

Effective as of the date hereof, the Borrower, the Administrative Agent and
certain of the other Lenders are entering into an amendment of the Existing
Agreement (the “Amended Credit Agreement”) which, pursuant to Section 9.02 of
the Existing Agreement, requires the consent of each Lender under the Existing
Agreement.

 

4.

The Exiting Lender hereby (a) for the sole purpose of facilitating satisfaction
of the consent requirement set forth in Section 9.02 the Existing Agreement
relative to the Amended Credit Agreement, consents to the amendments of the
Existing Agreement embodied in the Amended Credit Agreement and (b) agrees that,
upon the effectiveness of the Amended Credit Agreement and the payment to the
Exiting Lender of $175,111,866.32 in immediately available funds in accordance
with instructions provided by the Exiting Lender, the outstanding Term Loans of
the Exiting Lender and accrued interest thereon and all other amounts owing to
it or accrued for its account under the Existing Agreement shall be reduced to
zero and the Exiting Lender shall cease to have any rights or duties as a Lender
under either the Existing Agreement or the Amended Credit Agreement except for
rights or duties in respect of indemnification obligations (including pursuant
to Section 9.03 of the Existing Credit Agreement) and rights pursuant to
Sections 2.15, 2.16 and 2.17 of the Existing Credit Agreement which by their
terms survive repayment of the Term Loans. For further certainty, and
notwithstanding the foregoing, the Exiting Lender is not hereby consenting to an
extension of the Term Loans pursuant to the Amended Credit Agreement nor
incurring any obligations to any Person with respect to the Amended Credit
Agreement.

 

5.

Delivery of an executed signature page of this Exiting Lender Consent by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

6.

This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Exiting Lender has executed this Exiting Lender Consent
as of the date above first written.

 

BARCLAYS BANK PLC By:  

                 

Name:  

 

Title:  

 

Signature Page to Exiting Lender Consent